internal_revenue_service number release date index number ------------------------ ------------------------- ------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-163001-02 date date taxpayer ------------------------------------------ k ----------------------- l ----------------- m corp --------------------------- state x ---------- year ------- year ------- x --------------------------- y ------------------- z ----------------------- dear ------------ this responds to your letter dated date requesting a private_letter_ruling as to the application of sec_1031 of the internal_revenue_code to the proposed transaction facts taxpayer is an individual who was married to k together they acquired substantial acreage in timberlands for investment they divorced in year but continued holding this acreage as co-tenants k died in year m corp is a state x holding_company that conducts business through a number of wholly-owned subsidiaries that are engaged principally in owning and managing timberlands harvesting timber and manufacturing and selling various wood products m corp acquired k's undivided one-half interest in the acres of timberlands m corp has two classes of authorized stock voting common and nonvoting common all shares of voting common_stock are held by l the son of k and taxpayer of the x shares now issued and outstanding of nonvoting common taxpayer owns y and l owns z the majority of the remaining shares are held in trust by l for the benefit of the plr-163001-02 lineal_descendants of taxpayer because all shares of the voting common and most shares of the nonvoting common are owned by taxpayer or by or for her family as that term is defined in sec_267 either directly or by attribution pursuant to sec_267 taxpayer is considered the owner of more than percent of the value of the outstanding_stock of m corp therefore m corp and taxpayer are related_persons pursuant to sec_267 and sec_1031 taxpayer desires to hold the timberlands strictly as investment_property in furtherance of its timber business m corp wants to harvest any old-growth timber before it loses its value to accommodate these conflicting interests taxpayer and m corp propose to enter into a like-kind_exchange in which taxpayer s interest in old-growth timberland will be exchanged for m corp s interest in reproduction timberlands of equal value the exchange will allow taxpayer to accommodate the business needs of m corp while continuing to allow taxpayer to hold timberlands for investment issues will the exchange of taxpayer s interest in old-growth timberlands held for investment for m corp s interest in reproduction timberlands also to be held for investment constitute a like-kind_exchange under sec_1031 will the planned cutting by m corp of the old-growth timber whether or not pursuant to sec_631 and b within two years of the exchange require recognition of gain pursuant to sec_1031 law and analysis in hutchins v king 68_us_53 the supreme court stated that timber growing upon the land constituted a portion of the realty additionally in 115_fsupp_931 pincite w d wis growing timber on land was found to be part of the land sec_631 allows a taxpayer who owns or has a contract right to cut timber to elect to treat the cutting of timber as a sale_or_exchange of the timber in the year the timber is cut provided the timber or the contract right to cut the timber is held for more than year sec_631 provides that in the case of the disposal of timber held by the owner for more than year under a contract by which the owner retains an economic_interest in the timber the difference between the amount_realized from the disposal of such timber and the adjusted depletion basis thereof shall be considered as though it were a gain_or_loss on the sale of the timber plr-163001-02 sec_1_631-1 of the income_tax regulations provides that when products of timber are sold after cutting such as logs or lumber the income from such sales are considered ordinary_income sec_1031 provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 generally provides that if a a taxpayer exchanges property with a related_person b there is nonrecognition_of_gain_or_loss to the taxpayer under this section with respect to the exchange and c before the date years after the date of the last transfer which was part of such exchange - i the related_person disposes of such property or ii the taxpayer disposes of the property received in the exchange from the related_person which was of like_kind to the property transferred by the taxpayer there shall be no nonrecognition_of_gain_or_loss under this section to the taxpayer with respect to such exchange except that any gain_or_loss recognized by the taxpayer by reason of this subsection shall be taken into account as of the date on which such subsequent disposition occurs revrul_72_515 1972_2_cb_466 provides that the exchange of unencumbered fee title to timberlands that differ in timber quality and quantity qualifies for nonrecognition_of_gain_or_loss under sec_1031 in revrul_72_515 virgin-growth timberlands were exchanged for second-growth timberlands the exchange was determined to be of a like-kind because the quantity quality age and species of the timber growing on the land may influence the grade or quality of the timberland involved in the exchange but does not influence the kind or class of the property exchanged which in this case is land revrul_2001_50 2001_2_cb_343 provides that the cutting of timber during the year recognition_period does not trigger recognition of built-in gains under ' d regardless of whether ' applies to the timber transaction or not sec_1 a provides that ' d applies to any gain recognized during the recognition_period in a transaction treated as a sale_or_exchange for federal_income_tax purposes the age quality and species of the timber growing on the land do not change the class or kind of the property being exchanged which is land accordingly the exchange between taxpayer and m corp of old-growth timberland for reproduction timberland will constitute a like-kind_exchange under ' a disposition of the property exchanged between related_persons within years will cause recognition of gain under ' f under revrul_2001_50 the cutting of timber is not a disposition that causes recognition of built -in gains plr-163001-02 in the instant case after the cutting and disposition of the timber m corp will still own the underlying land that was exchanged in the proposed transaction accordingly the planned cutting of the timber by m corp will not trigger recognition of gain under ' f regardless of whether ' sec_631 or b applies to the transaction caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under ' except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the authorized representative sincerely george f wright assistant branch chief branch office of associate chief_counsel income_tax accounting
